Citation Nr: 1124413	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-22 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a disability manifested by headaches.

2.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a disability manifested by dizziness.

3.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a low back disability.

4.  Whether new and material evidence has been submitted to reopen a previously-denied service-connection claim for a bilateral hearing loss disability.

5.  Entitlement to service connection for a bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an upper respiratory disability, to include sinusitis and rhinitis.
8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for syphilis.

10.  Entitlement to service connection for a left shoulder disability.

11.  Entitlement to service connection for a deviated septum.
 
12.  Entitlement to an increased disability rating for a left ring finger disability, status post fracture, currently evaluated 10 percent disabling.

13.  Entitlement to an increased disability rating for a right shoulder disability, status post recurrent dislocation with biceps brachialis tendonitis and status post operative reconstruction with residual scar, currently evaluated 10 percent disabling.

14.  Entitlement to an increased disability rating for depressive disorder, currently evaluated 50 percent disabling.

15.  Entitlement to service connection for an acquired psychiatric disability other than depression, to include posttraumatic stress disorder (PTSD).

16.  Entitlement to service connection for a low back disability.

17.  Entitlement to service connection for a prostate condition, to include as secondary to exposure to Agent Orange, and/or to service-connected kidney disability.

18.  Entitlement to service connection for a skin disability, to include as due to exposure to Agent Orange.

19.  Entitlement to an increased disability rating for left recurrent calculi (also claimed as kidney disorder), currently evaluated 30 percent disabling.

20.  Entitlement to service connection for gastrointestinal disabilities, to include gastroesophageal reflux disorder (GERD), irritable bowel disorder (IBS), hiatal hernia, and removal of the gall bladder, claimed on a direct basis, and as secondary to service-connected mental disability.

21.  Entitlement to service connection for a disability manifested by headaches, to include as secondary to service-connected hearing loss, tinnitus, and/or erectile dysfunction.

22.  Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected hearing loss, tinnitus, and/or erectile dysfunction.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to February 1978.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of August 2008 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


Procedural history

New and material evidence claims

The RO originally denied the Veteran's service-connection claims for headaches and for dizziness in an unappealed November 1981 rating decision.  Subsequently, the RO denied the Veteran's request to reopen these claims in a June 1991 rating decision, which the Veteran also did not appeal.  In July 2004, the RO denied the Veteran's service-connection claims for hearing loss and low back disability in the first instance.  The Veteran did not appeal these decisions either.  

In October 2007, the Veteran filed claims to reopen each of these four previously-denied service-connection claims.  The RO denied these requests in the above-referenced April 2008 rating decision.  The Veteran disagreed, and perfected an appeal as to all four issues.

Service-connection claims

Also in April 2008, the RO denied the Veteran's service connection claims for GERD, IBS, hiatal hernia, gall bladder removal, tinnitus, hypertension, a prostate condition, a skin condition, a deviated septum, syphilis, and a left shoulder condition.  Subsequently, the RO denied the Veteran's service-connection claim for sinusitis in the above-referenced February 2010 rating decision.  The Veteran filed a timely notice of disagreement as to each of these claims, and perfected an appeal as to each issue.  

Increased rating claims

The RO awarded the Veteran service connection for a right shoulder disability in June 1978, initially rated 10 percent disabling; for a left ring finger disability in March 1979, initially rated noncompensably (zero percent) disabling; for depression in January 1980, initially rated 10 percent disabling; and for recurrent left renal calculi in November 2000, initially rated 30 percent disabling.  

In April 2002, the RO increased the Veteran's disability rating for depression from 10 percent to 30 percent, effective January 22, 2001.  

In October 2007, the Veteran filed increased disability rating claims for each of these four service-connected disabilities.  In the above-referenced August 2008 rating decision, the RO denied the Veteran's increased rating claims for his right shoulder, left ring finger, and renal calculi disabilities.  The RO did however increase the Veteran's disability rating for depression from 30 to 50 percent, effective October 9, 2007.  The Veteran disagreed with all four of these determinations, and perfected an appeal as to each issue.  The Board notes that when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

All issues have been merged for the sake of economy.

The Board notes in passing that in September 2010, the Veteran's attorney specifically requested copies of records added to the Veteran's claims file since the date of his last request.  See the Veteran's September 16, 2010 Notice of Disagreement, page 7.  The Board contacted the Veteran's attorney to verify what records he needed, and sent him the requested copies in correspondence dated June 2, 2011.   

Clarification of issues on appeal

The Veteran claimed entitlement to service-connection for PTSD in October 2007.  Although the RO considered the merits of this claim in its August 2008 rating decision, it did so by incorporating its PTSD discussion into its overall analysis of the Veteran's increased rating claim for depression.  See the RO's August 2008 rating decision, page 5.  Indeed, the RO indicated in its June 2009 SOC that there is "no legal basis for considering a separate diagnosis of post-traumatic stress disorder, as this would be considering the same symptoms under more than one diagnosis."  Although it is true that rating the same symptoms twice under more than one diagnosis would amount to improper pyramiding under 38 C.F.R. § 4.14, it does not follow that simply because the Veteran is service-connected for one mental disorder, he cannot be awarded service connection for another.  The RO misstates the law in this regard.  In this connection, the Board has separated out the question of whether the Veteran is entitled to service connection for PTSD, and expanded it to include consideration of any and all acquired psychiatric conditions per the Court's recent determination in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, the Court held that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  As discussed below, the Board is remanding the Veteran's acquired psychiatric disability claim to the agency of original jurisdiction (AOJ) for further evidentiary development.

As will also be discussed below, although the Veteran's upper respiratory disability claim was previously identified and developed as one for entitlement to service connection for sinusitis alone, based on his description of his symptoms and the information submitted, the Board believes that his claim also reasonably encompasses his diagnosed rhinitis condition.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board is now expanding the Veteran's claim to include consideration of whether service connection is warranted for any upper respiratory disability, to include sinusitis and rhinitis.

Issues not on appeal

In April 2009, the RO denied the Veteran's increased rating claim for erectile dysfunction, and his claim for entitlement to a total disability rating based on individual unemployability (TDIU).  To the Board's knowledge, the Veteran has not disagreed with the RO's April 2009 decision.  Accordingly, these issues are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].


Remanded issues

As discussed in detail below, the Board is reopening the Veteran's service-connection claims for dizziness, headaches, and for a low back disability.  These three reopened claims, as well as the Veteran's service-connection claims for an acquired psychiatric disorder other than depression [to include PTSD], a prostate condition, a skin disability, gastrointestinal disabilities [to include GERD, hiatal hernia, IBS and gall bladder removal], and the Veteran's increased rating claims for depression and renal calculi, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In June 1991, the RO denied the Veteran's requests to reopen his previously-denied service-connection claims for headaches and dizziness.  The Veteran did not initiate an appeal as to either decision.  

2.  The evidence associated with the claims folder subsequent to the RO's June 1991 decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for disabilities manifested by headaches and/or dizziness.

3.  In July 2004, the RO denied the Veteran's service-connection claims for a hearing loss disability and a low back disability.  The Veteran did not initiate an appeal as to either decision.  

4.  The evidence associated with the claims folder subsequent to the RO's July 2004 decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a hearing loss disability and a low back disability.
5.  The evidence of record supports a finding that the Veteran currently has a bilateral hearing loss disability that is related to his active duty military service.

6.  The evidence of record supports a finding that the Veteran currently has tinnitus that is related to his active duty military service.

7.  The evidence of record supports a finding that the Veteran currently has an upper respiratory disability, rhinitis, that had its onset during his active duty military service.

8.  The evidence of record does not demonstrate that hypertension currently exists for VA purposes.

9.  The evidence of record does not demonstrate that syphilis currently exists.

10.  The evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed left shoulder disability and his military service.

11.  The evidence of record does not support a finding that a relationship exists between the Veteran's currently-diagnosed deviated septum and his military service.

12.  The evidence of record indicates that the Veteran's left ring finger disability is currently manifested by pain and limitation of motion.

13.  The evidence of record indicates that the Veteran's right shoulder disability is currently manifested by pain and limitation of motion with forward flexion from 0 to 160 degrees and abduction from 0 to 150 degrees.

14.  The evidence does not show that the Veteran's service-connected left ring finger disability or his right shoulder disability are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The June 1991 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002);   38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the June 1991 RO rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for disabilities manifested by headaches and/or dizziness.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The July 2004 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002);     38 C.F.R. §§ 3.104, 20.1103 (2010).

4.  Since the July 2004 RO rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability, and a low back disability.  Therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  A bilateral hearing loss disability was incurred in, or is otherwise related to the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);   38 C.F.R. § 3.303 (2010).

6.  Tinnitus was incurred in, or is otherwise related to the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  Resolving the benefit of the doubt in the Veteran's favor, rhinitis was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);         38 C.F.R. §§ 3.102, 3.303 (2010).

8.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002);   38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101, Note 1 (2010).

9.  Syphilis was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

10.  A left shoulder disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.     § 3.303 (2010).

11.  A deviated septum was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

12.  The criteria for a compensable disability rating for the Veteran's service-connected left ring finger disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2010).

13.  The criteria for the assignment of a disability rating greater than 10 percent for the Veteran's right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2010).

14.  Application of extraschedular provisions is not warranted in this case.              38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In this case, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by letters mailed in November 2007 and May 2008, for decisions rendered by the RO in August 2008, and in October 2009 for a decision rendered by the RO in February 2010.  The Veteran filed a timely appeal as to these rating decisions.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to each of his claims on appeal.

Concerning new and material evidence, the Veteran was adequately advised of the bases for the previous denial of his service-connection claims for headaches, dizziness, a low back disability, and hearing loss in the above-referenced November 2007 and May 2008 VCAA letters, so that she could determine what evidence would be new and material to reopen the claims, as is required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  In any event, because the Board is reopening each of these claims herein, the Veteran is not prejudiced by any inadequacy in Kent notice with respect to these issues.

Concerning the VA's duty to assist in the development of the claims decided herein, the Board notes that the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, his lay statements, the lay statements of fellow service members and family members, Internet printouts, and a photograph of the Veteran have been obtained.

With respect to the Veteran's May 2008 VA examination report, which, in part, assessed the severity of the Veteran's right shoulder and left finger disabilities, the Board concludes that the findings contained therein are more than adequate for rating purposes.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that this examination report is adequate for rating purposes.                  See 38 C.F.R. § 4.2 (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that the Veteran has not been afforded a VA examination addressing his current service-connection claims for hypertension, syphilis, a left shoulder disability, and a deviated septum.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.

However, medical examinations as to these claims are unnecessary in this case.  With respect to the Veteran's service-connection claims for hypertension and syphilis, there is no credible evidence that either disability actually exist [McLendon element (1)], and the Veteran is not competent to render such diagnoses himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Under such circumstances, an examination is not required.

Although the evidence does include current diagnoses of a left shoulder disability and a deviated septum, the evidence of record is against a finding that the Veteran incurred any in-service disease or injury affecting his left shoulder or his septum [McLendon element (2)].  As discussed in detail below, the Board finds the Veteran's lay assertions of record to the contrary not credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) [finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service].

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  As will be explained in greater detail below, for the Veteran's hypertension and syphilis claims, there is no competent medical evidence of current diagnoses of the claimed disabilities.  For the Veteran's left shoulder and deviated septum claims, there is no credible evidence of any in-service disease or injury.   Accordingly, return of this case to the RO for additional development or consideration of these issues is not required.

The Board notes in passing that the Veteran was not afforded examinations addressing his hearing loss, tinnitus, or upper respiratory disability conditions.  Notably, such examinations are not required in this case, as the Board is awarding service connection for each of these disabilities herein.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an attorney, and has declined an opportunity to testify at a personal hearing.

Accordingly, the Board will address the claims on appeal.


Claims to Ropen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

As discussed above, the Veteran's original service-connection claims for headaches and dizziness were first denied by the RO in a November 1981 rating decision.  The RO denied a subsequent request to reopen these claims in a June 1991 rating decision.  The Veteran's original service-connection claims for bilateral hearing loss and a low back disability were first denied by the RO in a July 2004 rating decision.  

The Veteran did not appeal any of these decisions, and they became final.               38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).
In essence, the RO denied the Veteran's headaches and dizziness claims in November 1981 based on a finding that such disabilities preexisted the Veteran's enlistment into active duty service, and were not aggravated by service beyond their normal progression.  The RO denied the Veteran's request to reopen these claims in June 1991 upon determining that the Veteran did not submit new and material evidence demonstrating in-service aggravation.  

The RO denied the Veteran's hearing loss and low back disability claims based on findings that the Veteran did not experience hearing loss or suffer a back injury during his active duty service.  It followed that the RO also denied both claims on a finding that there was no positive link between any current hearing or back disability and active duty service.  The Board's inquiry as to all four claims will be directed to the question of whether any additionally submitted [i.e. after June 1991 and after July 2004] evidence bears directly and substantially upon the RO's respective findings.

Turning first to the Veteran's hearing loss, in October 2007 the Veteran submitted a medical opinion from Dr. J.E.L., who opined that the Veteran's hearing loss was "most likely related to . . . noise exposure as a member of the US Army."  See Dr. J.E.L.'s July 30, 2007 letter.  Clearly, this additional evidence is new, in that it was not previously considered by the RO.  Likewise, it is material as it establishes a possible etiological link between service and current disability.  Accordingly, the evidence is sufficient to warrant reopening of the claim for service connection for a hearing loss disability.  

Regarding the Veteran's back disability, the Veteran noted for the first time in October 2007 that he injured his back in a fall during active duty service in Thailand, when he was attempting to "take cover."  He also indicated that he has had back problems continuously since 1973.  See the Veteran's October 2007 Statement, page 5.  Although the Veteran had in fact asserted that he experienced a continuity of low back pain symptoms since service at times prior to the RO's July 2004 denial of his claim [see, e.g., the Veteran's March 26, 2004 letter to the RO], he crucially had not asserted that he endured any specific in-service injury to his back prior to October 2007.  Clearly, this additional evidence is new, in that it was not previously considered by the RO.  Likewise, it is material as the Veteran has no linked a current disability to an event during service.  Accordingly, the evidence is sufficient to warrant reopening of the claim for service connection for a back disability.  

Regarding the Veteran's headache and dizziness claims, the Veteran asserted in June 2008 that his hearing loss and tinnitus have aggravated, and are currently aggravating his pre-existing dizziness and headache conditions.  See the Veteran's June 1, 2008 Statement in Support of Claim.  Significantly, the Veteran submitted a medical treatment report from Dr. J.E.L. dated in July 2007 noting that the Veteran experienced a "spell of dizziness in the cab of a tractor about March of this year lasting several hours that was recurrent for several days and associated with abrupt increase in the intensity of his . . . roaring tinnitus."  See Dr. J.E.L.'s July 20, 2007 treatment report.  Two months prior, Dr. J.E.L. noted that the Veteran's hearing loss and tinnitus had worsened and "causes some dizziness."  See Dr. J.E.L.'s May 7, 2007 treatment report.  

As noted above, the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the above-described lay and medical evidence as it pertains to the Veteran's hearing loss, low back, dizziness and headache conditions constitutes new and material evidence as to all four previously-denied claims on appeal.  For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of lay and medical opinions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  

This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claims for bilateral hearing loss [a positive medical nexus], a low back disability [lay descriptions of an in-service injury] and dizziness and headaches [lay assertions of current aggravation], and presents a reasonable possibility of substantiating them.  See 38 C.F.R. § 3.156 (2010).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen these claims.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the claims, this does not mean that the claims must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


Entitlement to Service Connection 
for a Bilateral Hearing Loss Disability and Tinnitus

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In essence, the Veteran contends that he currently has hearing loss and tinnitus disabilities that were caused by acoustic trauma experienced during his active duty military service.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

It is clear from the record that the Veteran currently has a bilateral hearing loss disability as defined by VA in 38 C.F.R. § 3.385.  Indeed, audiometric testing at the VA in January 2009 yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
15
25
45
LEFT
10
30
35
60
70

See the Veteran's January 26, 2009 Audiogram Consult Note

Additionally, this January 2009 VA treatment report indicated that the Veteran currently experiences tinnitus.  Accordingly, Hickson element (1), current disability, is satisfied as to both issues on appeal.

With respect to Hickson element (2), in-service disease or injury, the Veteran contends that he experienced regular acoustic trauma ["high static and squelching noises"] during his military service as a radio transmitter.  In addition to radio noise, the Veteran asserts he was also exposed to hazardous noise from weapons fire and mortars during his active duty service.  See the Veteran's March 26, 2004 letter to the RO; see also the Veteran's October 2007 Addendum statement, page 2.  

The Veteran's DD-214 clearly shows a military specialty as a translator.  He served in the 7th Radio Research Field Station (RRFS) with top secret clearance in Thailand from 1972 to 1973.  See the Veteran's Record of Assignments.  Pertinently, the Veteran has submitted a statement from a fellow service member, S.D.A., who indicated that both he and the Veteran served at a communications intercept station in Southeast Asia from 1972 to 1973, where the nature of the work required "constant wearing of headset earphones and monitoring multi-frequency radio traffic."  See the January 5, 2009 statement of S.D.A.  Based on this evidence, the Board finds no reason to doubt that the Veteran was exposed to frequent static and radio noise in performance of his duties as a translator.  

Additionally, as noted above, the Veteran has also contended that he was exposed to weapons and mortar fire while performing training missions with the Quick Reaction Force (QRF) in Thailand.  Although there is no objective evidence of record indicating that the Veteran actually served with a QRF, statements from S.D.A. and another fellow service member, L.L.R., serve to verify the Veteran's participation in such a group.  Indeed, S.D.A. noted that the Veteran volunteered for the QRF during service in Thailand, where he was "required to conduct training with weapons and pyrotechnics."   See the January 5, 2009 statement of S.D.A.  More significantly, in a different statement, L.L.R. noted that he assisted in training the Veteran on the M-60 machine gun, the M16A1 rifle, M67 hand grenades, and the 81 mm mortar during the period of 1972 to 1973 "for the purpose of maintaining a quick reaction force (QRF) for base defense at the 7th Radio Research Field Station . . . Non Sung, Thailand . . . ."  See the statement of L.L.R., received by the RO in January 2009.  

There is no evidence of record that contradicts the assertions of the Veteran or his fellow service members.  As such, the Board concedes that in addition to radio static, the Veteran was also exposed to acoustic trauma from weapons and mortar fire during his active duty military service in Thailand.  Hickson element (2), in-service injury to the ears, is accordingly satisfied as to both issues as well.  

The Board wishes to make clear at this point that in conceding the Veteran's in-service exposure to gun and mortar fire during training exercises while serving in the QRF, the Board is not simultaneously finding that the Veteran engaged in combat during his service in the QRF.  Indeed, as will be discussed in the REMAND section below, further evidentiary development is necessary before such a finding can be made.  

Moving finally to crucial Hickson element (3), nexus or relationship, as noted above, the Veteran submitted a medical opinion in July 2007 from Dr. J.E.L., who pertinently acknowledged the Veteran's history of exposure to gunfire during service, and opined that the Veteran's "hearing loss and subsequent tinnitus [are] most likely related to that noise exposure as a member of the US Army."  In support of his opinion, Dr. J.E.L. noted that the Veteran's audiometric pattern was consistent with noise induced hearing loss, and that "[t]his type of hearing loss and tinnitus may not become apparent to a service member until later years well after discharge."  See Dr. J.E.L.'s July 30, 2007 letter.  Pertinently, in April 2008, the Veteran submitted a second opinion from Dr. J.E.L., indicating that "it is 90% likely [the Veteran's] hearing loss and subsequent tinnitus is caused by . . . noise exposure as a member of the US Army."  

Significantly, there is no medical opinion of record contrary to that of Dr. J.E.L.  Moreover, the Veteran is competent to state that his hearing loss and tinnitus have gotten progressively worse since his separation from service.  Based on the evidence of record, the Board finds no reason to find that such assertions lack credibility.  The Board therefore concludes that Hickson element (3), nexus or relationship, is satisfied as to both issues, and service connection for a bilateral hearing loss disability and for tinnitus is indeed warranted.  The benefits sought on appeal are granted.


Entitlement to Service Connection 
for an Upper Respiratory Condition, to Include Sinusitis and Rhinitis

As noted above, the Veteran originally claimed entitlement to service connection for sinusitis alone.  However, based on his description of his symptoms and the information submitted, the Board finds that his claim also reasonably encompasses his diagnosed rhinitis condition.  As such, the Board has expanded the issue on appeal to include consideration of whether service connection may be awarded for any upper respiratory disability, per the Court's decision in Clemons.

The law and regulations generally pertaining to service-connection claims have been set forth above and will not be repeated.  The Board adds however, that when the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), current disability, the Board initially notes that the medical evidence of record does not reflect that the Veteran had a diagnosed sinus disability at the time he filed his service-connection claim in October 2007, or at any time during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication].  Indeed, the record demonstrates that the Veteran was diagnosed with sinusitis on only one occasion, more than sixteen years ago in March 1995.  See the Veteran's March 10, 1995 private treatment report.  There is no indication in the record that the Veteran had a diagnosed sinus disability at the time the Veteran filed his service connection claim in October 2007, or at any time thereafter.  Accordingly, service-connection specifically for a sinus disability is not warranted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

Significantly however, the Veteran does have a current diagnosis of rhinitis, noted most recently in a VA treatment record dated in December 2007.  See the Veteran's December 27, 2007 VA Primary Care Note.  As such, it is clear that the Veteran does in fact have a current upper respiratory disability-namely, rhinitis.  Hickson element (1) is accordingly satisfied.  

With respect to Hickson element (2), in-service disease or injury, the Veteran's service treatment records pertinently note treatment for nasal congestion, sneezing, and watery eyes in March 1976.  The Veteran was specifically diagnosed at that time with "vasomotor rhinitis."  See the Veteran's March 4, 1976 Chronological Record of Medical Care.  Vasomotor rhinitis is defined as "a form of hypertrophic rhinitis with symptoms similar to those of allergic rhinitis; transient changes in vascular tone and permeability are brought on by such stimuli as chilling, fatigue, anger, and anxiety."  See Dorland's Illustrated Medical Dictionary, 31st ed. (2007).  Accordingly, Hickson element (2) is also satisfied as to this issue.

With respect to crucial Hickson element (3), nexus or relationship, the Board notes that there are no medical opinions of record linking the Veteran's current rhinitis disability to his military service, or ruling out any such connection.  Ordinarily, under these circumstances, the Board would remand the Veteran's rhinitis claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for rhinitis may be granted based on evidence demonstrating a continuity of rhinitis symptomatology dating from the Veteran's active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b), referenced above.  

Significantly, the Veteran's August 1970 entrance examination notes a "normal" clinical evaluation of the Veteran's nose, sinuses, mouth and throat.  It was not until March 1976 when the Veteran was first diagnosed in-service with vasomotor rhinitis, as noted above.  See the Veteran's March 4, 1976 Chronological Record of Medical Care.  Although the Veteran's separation examination did not identify the presence of any upper respiratory condition, the Veteran pertinently submitted an April 21, 1978 private treatment report noting continued treatment for "respiratory symptoms" that "appear related to an allergic condition."  The Veteran was prescribed allergy injections at that time.  See the Veteran's April 21, 1978 private treatment report from the S.C. 

The Veteran's post-service medical reports document specific treatment for intermittent upper respiratory problems dating from the Veteran's separation from service to the present day.  Subsequent to his 1978 allergy treatment, the Veteran was seen on September 6, 1984 at the VA, and was diagnosed with "allergic rhinitis."  A March 14, 1985 VA Progress Note indicates that the Veteran stopped taking his medications for rhinitis, but had a local reaction to weeds and trees.  A private treatment report dated October 18, 1990 indicates treatment for allergies, with a diagnosis of "perennial rhinitis."  As noted above, the Veteran was diagnosed with sinusitis on one occasion in 1995, but was subsequently noted to have "allergic rhinitis" again on an April 18, 2002.  VA treatment reports dated in March 2006 and December 2007 show continued treatment for recurrent nasal congestion and post nasal drip, with specific diagnoses of rhinitis.  See the Veteran's March 10, 2006 VA PC Integrated Encounter; see also a December 27, 2007 VA Primary Care Note.  

The Veteran has consistently asserted that his upper respiratory problems had their onset during his active duty military service.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board accordingly finds that the Veteran is competent to attest to his in-service symptomatology.  

The Board also finds the Veteran's lay assertions of in-service onset, and continuity of worsening symptoms credible in light of the objective medical evidence of record.  Although the evidence does not support a finding that the Veteran's rhinitis was caused by an in-service blow to the nose, as is asserted by the Veteran [see the Veteran's October 2007 Statement, page 5], as discussed above, it is clear that the Veteran was first diagnosed with rhinitis during his active duty service.  The Veteran's service treatment records and post-service treatment records clearly show that that the Veteran has received intermittent treatment for his rhinitis disability from 1976 to the present day, a period of over 35 years.  

Thus, resolving all doubt in the Veteran's favor, the Board concludes that Hickson element (3), nexus or relationship, is satisfied based on a showing of continuity of symptoms since service.  Accordingly, a grant of service connection for an upper respiratory disability, rhinitis, is warranted.  The benefit sought on appeal is granted


Entitlement to Service connection for Hypertension and Syphilis

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

For certain chronic disorders, such as hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Analysis

In essence, the Veteran contends that he has current hypertension and syphilis disabilities that had their onset in, or are otherwise related to his active duty military service.  See the Veteran's October 2007 Statement, page 6.  

As noted above, in order to establish service connection for the claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

With respect to crucial Hickson element (1), current disability, the evidence of record does not reflect that the Veteran currently has hypertension or syphilis disabilities.  Indeed, no such diagnoses are documented in any medical evidence of record.  

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm.) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  At no time during the appeal period has the Veteran's blood pressure been noted to be so severe as to meet this definition of hypertension for VA purposes.  

Indeed, at the Veteran's most recent QTC examination, three blood pressure ratings of 128/86, 124/88, and 128/84 were taken.  See the Veteran's January 2010 QTC examination, page 1.  Medical reports from the years prior indicate blood pressure readings of 123/75 [January 9, 2009 VA treatment report], 123/71 [April 25, 2008 VA Psychiatry Note], and 123/71 [December 27, 2007 VA Primary Care Note].  Further, it was noted on private treatment reports dated in August 2004 and March 2006, that the Veteran had no history of high blood pressure.  See the Veteran's August 3, 2004 and March 15, 2006 Anesthesia Evaluations.  The evidence of record fails to reflect that any hypertension disease had its onset in service, or within the Veteran's first year following his separation from service in 1978,       [see 38 C.F.R. §§ 3.307, 3.309(a)], and it does not appear that the Veteran has ever manifested diastolic blood pressure of 90 or greater, or a systolic blood pressure of 160 or greater with a diastolic pressure of less than 90 at any time during the appeal period.  See McLain, supra.  

The Board recognizes the Veteran's recent assertions to the VA and to other physicians that one of his doctors told him his blood pressure was going up, and that he was diagnosed with "pre-hypertension."  See, e.g., the Veteran's October 2007 Statement, page 6.  The Board notes however, that neither the Veteran nor his attorney have submitted any medical evidence indicating such a diagnosis.  The Veteran's report of what a health care provider purportedly said, filtered as it was through a lay person's sensibilities, is not competent medical evidence.                See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, even if the Veteran were diagnosed with "pre-hypertension," such is not a disability for which the VA awards benefits.  See Robinson v. Peake, No. 06-3083, 2008 WL 6984133 (U.S. Vet. App. August 5, 2008) [affirming that VA does not award service connection for "pre-hypertension" in light of the regulation establishing the levels required for hypertension compensation].  The Board acknowledges that Robinson is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992).]

With respect to syphilis, the Veteran contends that because he had a reactive FTA [fluorescent treponemal antibody] test in 1991, he must have contracted syphilis at some point prior.  Although the Veteran does not report any current symptoms of syphilis, he asserts that an in-service rash on his groin demonstrates that he contracted the disease during his active duty service.  See the Veteran's October 2007 Statement, page 6.  

Crucially however, as noted above, the record does not reflect that the Veteran has ever received a specific diagnosis of syphilis in service, after service in 1991, or at any time during the appeal period.  See McLain, supra.  Although the Veteran did have a reactive FTA test in 1991 prompting a conversation between the Veteran and his doctor about syphilis exposure [which the Veteran specifically denied], the doctor merely noted that the Veteran had "possible" neurosyphilis, but "did not feel strongly about this diagnosis."  See the Veteran's June 24, 1991 report of Dr. M.L.M.; see also a July 19, 1991 follow-up report from Dr. D.  Pertinently, Dr. M.L.M.'s suggestion that the Veteran had "possible" neurosyphilis is entirely speculative in nature.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Further, the fact that Dr. M.L.M. could only speculate as to the meaning of the Veteran's reactive FTA test demonstrates that such positive test results do not automatically correlate with a syphilis diagnosis, as the Veteran so contends.  

The Board adds that although the Veteran did receive treatment for a rash of the groin in service, this was specifically diagnosed as "tinea cruris," a skin disability, and not as any manifestation of an underlying autoimmune disorder.                     See the Veteran's August 11, 1972 Chronological Record of Medical Care.  

Underlying cardiovascular and autoimmune disabilities such as hypertension and syphilis are latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he currently has hypertension or syphilis do not constitute competent clinical diagnoses of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits].

In the absence of objective medical evidence of a diagnosed hypertension or syphilis disability existing at any time during the pendency of this appeal, service connection may not be granted.  See McLain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's hypertension and syphilis service-connection claims.  Both must be denied on this basis.  


Entitlement to Service Connection 
for a Deviated Septum and a Left Shoulder Disability

The Veteran claims entitlement to service connection for a deviated septum and a left shoulder disability.  

As noted above, in order to establish service connection for the claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), current disability, the record demonstrates that the Veteran was diagnosed with a deviated septum in April 1991.  See the Veteran's April 11, 1991 private treatment report at the P.F.P. [noting that the Veteran had a septum deviated to the right with pain under the nose].  Additionally, an MRI taken of the left shoulder in April 2006 revealed downsloping of the acrmion and tendonitis.  See the Veteran's April 12, 2006 VA treatment report.  Accordingly, Hickson element (1) is satisfied as to both issues.  

With respect to crucial Hickson element (2), in-service disease or injury, the Veteran contends that he injured his left shoulder twice in service, once after performing a "belly crawl through sandy material" during training, and second time after falling during basic training.  Concerning his deviated septum, the Veteran also claims he was hit in the nose "while taking cover" during service in Thailand.  See the Veteran's October 2007 Addendum, page 1.  For the reasons described in detail below, the Board finds the Veteran's accounts of in-service injury to the left shoulder and the nose to be competent, but not credible.

Significantly, the Veteran's service treatment records are negative as to any complaints of, treatment for, or diagnoses of any disease or injury of the nose [with the exception of "rhinitis," discussed above], or left shoulder.  Rather, the Veteran's service records contain numerous treatment reports pertaining to the Veteran's service-connected right shoulder disorder.  The Veteran's separation report pertinently indicates "normal" clinical evaluations of the Veteran's nose and upper extremities.  The Veteran himself wrote on the back of his separation examination, "[e]xcept for [my] right shoulder, which hurts constantly, I am in good health."  See the Veteran's October 25, 1977 Report of Medical Examination.  

In support of his left shoulder claim, the Veteran recently submitted a copy of an in-service left shoulder x-ray, dated January 30, 1976.  Although the Veteran states he has no written record as to why the x-ray was ordered, he asserts that the very fact that he had an in-service x-ray of his shoulder shows that he received treatment for his left shoulder in service.  See the Veteran's October 2007 Statement, page 1.  After careful review of the Veteran's service treatment records, the Board can verify that the Veteran did in fact have x-rays taken of his left shoulder on January 30, 1976.  See the Veteran's January 30, 1976 Radiographic Report.  Crucially however, on this report, it was noted that the Veteran endured repeated dislocations of the right shoulder, and "none on the left."  The results were pertinently "negative."  Id.  In this connection, although the Veteran correctly identified an in-service left shoulder x-ray and submitted a copy of such to the VA, the x-ray itself, matched with its corresponding Radiographic Report, does not support a finding that the Veteran actually endured an in-service left shoulder injury, or had an in-service shoulder disability.  

Critically, the Veteran underwent a VA examination immediately following his separation from service in 1978.  See the May 1978 VA examiner's report.  At this examination, although the Veteran had an opportunity to discuss any left shoulder or nose injuries or conditions sustained in service, he did not do so.  The May 1978 VA examiner specifically examined the Veteran's left shoulder and determined that there was "no restriction of motion."  The examiner also evaluated the Veteran's nose, and pertinently found "no nasal or sinus problems."  See id.  

It appears that the Veteran first complained of left shoulder pain in 1984, approximately six years after his separation from service in 1978.  See, e.g., the Veteran June 8, 1984 VA Progress Note [noting ongoing complaints of right shoulder pain, and complaints now of left shoulder pain, "etiol[ogy] uncertain"].  The Veteran's deviated septum was not identified until April 1991, following a nasal contusion.  See the Veteran's April 11, 1991 private treatment report from the P.F.P.  

As noted above, the Board finds the Veteran's assertions that he endured injury to his left shoulder and to his nose during his active duty service to be competent.  Indeed, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  However, competency is very different than credibility.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, Buchanan also states that, as the finder of fact, the Board is permitted to determine whether lay evidence is credible "in and of itself, i.e., because of possible bias, conflicting statements, etc."  The Board may also "weigh the absence of contemporaneous medical evidence against the lay evidence of record."  

In this case, as described above, the Board finds it significant that the Veteran failed to report his claimed left shoulder problems and his "blow to the nose" [which allegedly deviated his septum] to any medical professional in service.  The Board finds the Veteran's assertion that he did not go on sick call for his left shoulder because of "harassment by drill instructor[s]" unpersuasive in light of the fact that the Veteran's service treatment records are replete with complaints of, and treatment for multiple medical conditions spanning throughout the Veteran's service.  Indeed, it does not appear that the Veteran feared harassment for any of his other documented in-service health problems including his now service-connected right shoulder.  

Additionally, not only did the Veteran fail to identify any in-service left shoulder or nose injuries at two examinations administered around the time of his separation [i.e., the October 1977 Report of Medical Examination, and the May 1978 VA examination], as discussed above, the findings contained therein clearly show that the Veteran in fact had no left shoulder problems or a deviated septum at that time.  The Board finds it especially difficult to comprehend how if the Veteran deviated his septum during his service in Thailand in 1972-1973 as he now claims, that such would not be identified upon specific examination of the nose both at the October 1977 separation examination, and at the May 1978 VA examination.  

The Veteran has been filing claims with the VA for various disabilities since he separated from service in 1978.  Although the Veteran reported left shoulder pain to medical professionals for the first time in 1984, he crucially did not explain to any examiner that he injured his shoulder in service.  Rather, the etiology of the shoulder pain at that time was determined to be "uncertain," as noted above.  More recent treatment reports dated in 2006 indicate that the Veteran's current complaints of left shoulder pain had begun one year prior "since a fall from a galloping horse on his outstretched hand."  See the Veteran's March 10, 2006 VA treatment report.  With respect to the Veteran's deviated septum, such was clearly diagnosed after the Veteran endured a nasal contusion in 1991, and at no time prior.  Indeed, the Veteran's current accounts of in-service injury to the left shoulder and nose were first introduced in the record in October 2007, almost 30 years after separation from service, in relation to his current claim for VA compensation.  

The Board places greater weight of probative value on the normal clinical findings denoted on the Veteran's 1977 separation examination, and his 1978 VA examination, than it does on the Veteran's recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

Further, the Veteran's absence of left shoulder or deviated septum complaints [both in-service and for years after his separation] also weighs against the Veteran's recent assertions that he endured in-service injuries as now described.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  Crucially, the medical evidence of record clearly shows that both of the Veteran's current disabilities had their onset after service.   

Based on the above, the Board finds that the Veteran's recent assertions of in-service injury to his left shoulder and to his nose to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].

To the extent the Veteran's attorney argues that the Veteran is a veteran of combat, and therefore, under the provisions of 38 U.S.C.A. § 1154 in-service injury to the nose while "taking cover" in Thailand should be presumed, the Board notes that the combat presumption is rebuttable.  Indeed, 38 U.S.C.A. § 1154(b) states as follows:

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full.  [Emphasis added by the Board.]

38 U.S.C.A. § 1154(b) (West 2002).

Here, even if the Board were to concede that the Veteran did in fact engage in combat with the enemy [which the Board does not at this time, as explained in more detail in the REMAND below], the Board believes that the findings of the May 1978 VA examiner [identifying "no nasal or sinus problems"], coupled with the April 1991 treatment report from the P.F.P. [noting treatment for a deviated septum immediately after a nasal contusion] constitutes clear and convincing evidence contrary to the assertion that the Veteran deviated his septum in service.  As such, the Veteran's combat assertions are of no consequence as they relate to the Veteran's service-connection claim for a deviated septum.

In sum, based on the above, the Board finds that Hickson element (2), in-service disease or injury, is not satisfied as to either issue on appeal.  The Veteran's service-connection claims for a left shoulder disability and for a deviated septum are denied on this basis.


Entitlement to an Increased Disability Rating for a Left Ring Finger Disability

The RO awarded the Veteran service connection for a left ring finger disability in March 1979.  A noncompensable (zero percent) disability rating was assigned.  In October 2007, the Veteran filed this claim for the assignment of a compensable disability rating.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria. The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995). However, if the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran's left ring finger disability is rated noncompensably disabling under Diagnostic Code 5230 [limitation of motion of the ring finger].  The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The medical evidence of record indicates that the Veteran's service-connected ring finger disability is currently manifested by pain and limitation of motion.  See May 2008 QTC examiner's report.  Accordingly rating the Veteran under Diagnostic Code 5230 is in fact appropriate in this case. 

Although the Veteran's left ring finger disability is not ankylosed, the Board will also evaluate the Veteran's disability under Diagnostic Code 5227 [ankylosis of the ring finger], as that Code calls for the rater to consider whether evaluation for amputation is warranted and whether additional evaluation is warranted for limitation of motion of other digits or interference of the overall function of the hand.

The Board adds that there is no evidence of record demonstrating that the Veteran currently has arthritis of the left ring finger.  Indeed, x-rays of the Veteran's left hand taken at the May 2008 QTC examination were pertinently within normal limits.  Accordingly, rating the Veteran's left ring finger disability under Diagnostic Code 5003 [arthritis] is not appropriate. 

Schedular rating

Neither Diagnostic Code 5227 nor Diagnostic Code 5230 allow for the assignment of a compensable disability rating for ankylosis, or limitation of motion of the ring finger.  However, as noted above, Diagnostic Code 5227 calls for the rater to consider whether evaluation for amputation is warranted and whether additional evaluation is warranted for limitation of motion of other digits or interference of the overall function of the hand.  The Board has therefore reviewed the evidence to see if more significant disability, in particular impacting the function of the hand, has been identified.

As described above, x-rays taken of the left hand in conjunction with the Veteran's May 2008 VA examination were completely normal, and the Veteran was able to oppose his left fingers to his thumb and fingers.  The measurements of the gap between the tip of the right fourth finger and the proximal transverse crease of the palm as well as the gap between the thumb pad and the right fourth finger were the same as that of the right hand.  Strength in the left hand was within normal limits as well.  The Veteran exhibited full range of motion of his index, long, and little fingers of the left hand, and joint function of these three fingers and thumb was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  See the May 2008 QTC examiner's report, page 3. 

With respect to the Veteran's left ring finger alone, the examiner specifically observed the following ranges of motion:

Movement
Normal ROM
Left ring finger ROM in degree
Degree that pain occurs
PIP - Flexion
110
90
80
MP - Flexion
90
90
X
DIP - Flexion
70
70
X

Because the Veteran's left ring finger has full MP flexion and DIP flexion, and has PIP flexion to 90 degrees, it is clearly not ankylosed.  The Board notes that ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the QTC examiner noted that the joint function of the Veteran's left ring finger was limited by pain, fatigue, weakness, and lack of endurance, such impairment appears to affect the left ring finger alone.

In light of this medical evidence, which demonstrates normal ranges of motion and function of the thumb, index, long and little fingers of the left hand, and limitation of function due to pain for the left ring finger only, with no residual impact on the functioning of the hand itself, the Board sees no reason to rate the Veteran's left ring finger disability as amputation [Diagnostic Code 5155] or to assign additional disability based on limitation of motion of other digits or limitation of function of the right hand, as none has been identified.

Although the Board in no way doubts that the Veteran's left ring finger may be painful on motion, as the Veteran so contends, the severity of the service-connected disability is adequately reflected by the current noncompensable evaluation.  Indeed, this noncompensable rating is the maximum rating that may be assigned for left ring finger limitation of motion under Diagnostic Code 5230 or 5227.  In this connection, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if, as here, a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable. Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran filed his claim for an increased disability rating for his service-connected left ring finger disability in October 2007.  Therefore, the relevant time period under consideration is from October 2006 to the present.  

After a careful review of the record the Board can find no credible evidence to support a finding that the Veteran's left hand disability picture was more or less severe during the appeal period.  The Veteran has pointed to none.  Accordingly, there is no basis for awarding the Veteran disability rating other than the currently assigned noncompensable rating for the Veteran's service-connected left ring finger disability at any time from October 2006 to the present.

For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased schedular rating for his service-connected left ring finger disability.

Extraschedular consideration

In the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of an extraschedular rating in a common discussion below.


Entitlement to an Increased Disability Rating for a Right Shoulder Disability

The RO awarded the Veteran service connection for a right shoulder disability in June 1978.  A 10 percent disability rating was assigned.  In October 2007, the Veteran filed a claim for the assignment of a disability rating greater than 10 percent for his service-connected right shoulder disability.

The Veteran's service-connected right shoulder disability is specifically diagnosed as status post recurrent dislocation with biceps brachialis tendonitis, with status post operative reconstruction with residual scar.  Such disability is currently rated by analogy to Diagnostic Code 5024 [tenosynovitis] (2010).  See 38 C.F.R. § 4.20 (2010) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].  

Diagnostic Code 5024 is applicable to the instant case because it pertains specifically to the disability at issue [tendonitis].  Indeed, the Veteran's disability is manifested by pain and limited range of motion.  The Veteran does not experience ankylosis of the scapulohumeral articulation, nor does he have loss of head, nonunion, fibrous union or malunion of the humerus.  Additionally, the May 2008 QTC examiner specified that the Veteran has no dislocation.  See the May 2008 QTC's examiner's report, page 1.  The evidence also does not reflect that the Veteran's shoulder disability manifests in impairment of the scapula.  Accordingly Diagnostic Codes 5200 [ankylosis of scapulohumeral articulation], 5202 [impairment of the humerus], and 5203 [impairment of the scapula] are not for application in this case.

The Board therefore concludes that the Veteran is appropriately rated under Diagnostic Code 5024 [and indirectly under Diagnostic Codes 5003 (arthritis) and 5201 (limitation of arm motion), as discussed below].  The Veteran and his representative have not suggested that another Diagnostic Code would be more appropriate.

As noted above, the Veteran is service-connected for his right shoulder tendonitis under 38 C.F.R. § 4.71a, Diagnostic Code 5024 [tenosynovitis].  Under 38 C.F.R.    § 4.71a, diagnostic codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative [Diagnostic Code 5003].

Under Diagnostic Code 5003, arthritis of a major joint will be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For the purpose of rating disabilities due to arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45 (2010).

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation in the major extremity and a 20 percent evaluation in the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 40 percent evaluation for the major extremity and a 30 percent evaluation for the minor extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010).

The Board observes that the Veteran's right upper extremity is his major extremity. See 38 C.F.R. § 4.69 (2010) [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].

Normal range of motion for the shoulder is defined as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2010).


Schedular rating

As was noted above, a 20 percent disability rating is warranted under Diagnostic Code 5201 if the Veteran's shoulder disability prevents him from movement beyond the shoulder level.

At the May 2008 QTC examination, the Veteran's right shoulder ranges of motion were as follows:

Movement
Normal ROM
Right shoulder ROM in degrees
Degree that pain occurs
Flexion
180
160
150
Abduction
180
150
140
Ext. Rotation
90
70
60
Int. Rotation
90
80
70

The evidence of record clearly shows that the Veteran has right arm elevation and abduction to at least 150 degrees, well beyond shoulder level, which is 90 degrees. See 38 C.F.R. § 4.71.  Table I (2010).  This corresponds to a noncompensable rating under 38 C.F.R. § 4.31; it manifestly does not approximate the level of disability required for the assignment of a 20 percent rating.  Cf. 38 C.F.R. § 4.7 [where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned].

Accordingly, a compensable disability rating may not be assigned for the Veteran's service-connected right shoulder disability based on limitation of motion.

As noted above however, under Diagnostic Code 5003, the assignment of a 10 percent disability rating is appropriate when limitation of motion of the shoulder is noncompensable under Diagnostic Code 5201, and there is satisfactory evidence of painful motion.  Indeed, the QTC examiner specifically found that the Veteran's right shoulder range of motion is additionally limited by pain.  See the May 2008 QTC examiner's report, page 3.  As such, the Veteran is entitled to a 10 percent disability rating for his right shoulder disability, but no higher.  Because the Veteran's right shoulder disability is already rated 10 percent disabling, the assignment of a higher disability rating under these codes is not warranted.

Deluca consideration

As above, when rating musculoskeletal disabilities, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2010).  See DeLuca, supra.

The Veteran has complained of constant daily shoulder pain, weakness, stiffness, swelling, heat, lack of endurance, locking and fatigability.  The Board finds no reason to disbelieve the Veteran's subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board believes, based on a evaluation of the evidence as a whole, such symptoms are adequately compensated via the 10 percent disability rating now assigned, and do not warrant the assignment of a higher disability level.  The Board acknowledges that the May 2008 QTC examiner specifically found that the Veteran's right shoulder range of motion was limited by pain, fatigue, weakness and lack of endurance.  See the May 2008 QTC examiner's report, page 3.  Crucially however, the actual results of the range of motion testing show that the Veteran can flex without pain to 150 degrees, abduct without pain to 140 degrees, and rotate without pain to at least 60 degrees.  While it is clear that the Veteran's experiences some function loss due to his pain, fatigue, etc., such loss does not close approximate the criteria contemplated by the assignment of a higher disability rating under 38 C.F.R. §§ 4.40 and 4.45.  As noted above, the minimum compensable rating under Diagnostic Code 5201 is assigned for limitation of abduction to 90 degrees, which the Veteran clearly exceeds well before the onset of pain.

Thus, there is no basis on which to assign a higher level of disability based on       38 C.F.R. §§ 4.40 and 4.45.


Esteban considerations

The record clearly shows that the Veteran was awarded service-connection for his right shoulder surgical scar.  Notably however, the RO did not award a separate compensable rating for this scar.  Rather, as discussed above, the RO rated the Veteran's right shoulder tendonitis and scar together under Diagnostic Code 5024 based on findings of limitation of motion with pain.  In so doing, the RO has in essence awarded a noncompensable (zero percent) disability rating for the Veteran's right knee surgical scars.

Under VA regulations however, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In this connection, the Board will now consider whether a separate compensable disability rating may be awarded for the Veteran's right shoulder surgical scar.  

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  A superficial scar is one not associated with underlying soft tissue damage. DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2010).

The evidence does not show that the Veteran's residual surgical scaring is unstable or painful on examination.  In this regard, the report of the May 2008 QTC examination indicated a level scar present at the right shoulder measuring about 20 cm by 2 cm.  Significantly, the scar was not tender upon examination.  Additionally, the QTC examiner indicated that there was no disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hypermigmentation, or abnormal texture.  Furthermore, the Veteran has not alleged any increased symptomatology such as pain or instability associated with his surgical scaring.    

Bases on the foregoing, the Board finds that the Veteran's right shoulder surgical scar is asymptomatic.  Therefore, the assignment of a separate compensable rating for the scar is not warranted at this time.  The Veteran is free to file an increased rating claim for his scar with VA should the disability worsen in the future.  

Hart considerations

With respect to staged ratings, the Board notes that the Veteran's claim for an increased disability rating for his service-connected right shoulder disability was filed in October 2007.  Therefore, the question to be answered by the Board is whether any different rating should be assigned for the relevant time period under consideration, or October 2006 to the present.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has rated the Veteran's right shoulder disability 10 percent disabling from February 18, 1978, the date of service connection, and at all times thereafter.

After a careful review of the record, the Board can find no evidence to support a finding that the Veteran's right shoulder disability was more or less severe during the appeal period under consideration.  Although the Veteran's most recent May 2008 QTC examination report identifies right shoulder range of motion that has worsened slightly from the date of his last QTC shoulder examination, dated prior to the appeal period in May 2001 [indicating flexion of 180 degrees, abduction of 180 degrees, and external and later rotation of 90 degrees respectively], such worsening is not severe enough to warrant the assignment of staged ratings under the diagnostic codes considered above.   

Accordingly, staged ratings are not warranted in this case.  For the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased schedular rating for his service-connected right shoulder disability.

Extraschedular consideration

As noted above, in the interest of economy, the Board will address the matter of referral of the Veteran's service-connected disabilities for consideration of an extraschedular rating in a common discussion immediately below.


Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected left ring finger, or right shoulder disabilities.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the evidence of record shows that the Veteran's left ring finger disability and right shoulder disability both manifest in pain and limitation of motion.  Such symptomatology is specifically contemplated under the finger and shoulder rating criteria for the noncompensable and 10 percent disability ratings currently assigned.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected left ring finger and right shoulder disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


Rice Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The record in fact demonstrates that the Veteran specifically requested a TDIU award in his notice of disagreement (NOD) with the RO's August 2008 rating decision, which as discussed above, denied the Veteran's increased rating claims for left ring finger and right shoulder disabilities.  See the Veteran's December 15, 2008 NOD, page 6.  Crucially however, the RO promptly identified this TDIU claim, and denied it in an unappealed April 2009 rating decision.  It does not appear that the Veteran or his attorney have filed a notice of disagreement with this April 2009 decision, or subsequent allegations of entitlement to TDIU, either formal or informal.  Accordingly, the Board concludes that a claim for TDIU has not been reasonably raised by either the Veteran or the record since the last prior final denial of TDIU in April 2009.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a disability manifested by headaches is reopened.  To this extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of entitlement to service connection for a disability manifested by dizziness is reopened.  To this extent only, the appeal is allowed.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.  To this extent only, the appeal is allowed. 

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral hearing loss disability is reopened.  

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for rhinitis is granted.

Service connection for hypertension is denied.

Service connection for syphilis is denied.

Service connection for a left shoulder disability is denied.

Service connection for a deviated septum is denied.

Entitlement to a compensable disability rating for a service-connected left ring finger disability is denied.

Entitlement to an increased disability rating for a service-connected right shoulder disability, status post recurrent dislocation with biceps brachialis tendonitis and status post operative reconstruction with residual scar, is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's remaining claims must be remanded for further procedural and evidentiary development.  

Psychiatric disability claims

The Veteran claims entitlement to service connection for PTSD.  As noted above, the Board has expanded this claim to include consideration of whether service-connection may be awarded for any acquired psychiatric disability [other than his already service-connected depression], per the Court's decision in Clemons.  The Veteran also claims entitlement to a disability rating greater than 50 percent for his service-connected depression.

Pertinently, service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM-IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.             38 C.F.R. §§ 3.304(f), 4.125(a) (2010).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f), in part, by adding a new paragraph that reads as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Additionally, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2010).  

The record includes evidence in the form of the Veteran's own lay statements suggesting that he experienced in-service combat-related stressors.  In particular, the Veteran asserts that he "saw many people killed in horrible ways," "picked up body parts," and experienced "traumatic life threatening situations."  See the Veteran's October 2007 statement, pages 2 and 3.  In an Addendum statement, the Veteran asserted that he "saw an enemy soldier completely blown apart by a satchel charge," and that he also "knew another soldier who was the victim of an intentional hit-and-run in Thailand; his chest was open and he was still alive while I stayed by his side; I watched him die."  See the Veteran's October 2007 Addendum statement, page 1.  

The Veteran asserts that he served on active duty in both Thailand and Vietnam.  Crucially however, with the exception of the "hit-and-run" stressor described above, the Veteran has not specified when and where he experienced his combat stressors, nor has he indicated with specificity at what point in time or to what extent he served in Vietnam.  Although the Veteran was awarded the Vietnam Service Medal, Republic of Vietnam Campaign Medal, and the Vietnam Gallantry Cross Unit with Palm, none of these medals are specifically awarded for participation in combat duties.  These medals also do not confirm that the Veteran actually served in Vietnam, as they were awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  The Veteran's service personnel records currently on file only document the Veteran's service in Thailand, and make no mention of any Vietnam service.  

In accordance with the duty to assist, the Board believes that the agency of original jurisdiction (AOJ) should take the necessary steps to attempt to verify the Veteran's claimed combat stressors, and to verify his claimed service in Vietnam.  The Veteran should be requested to provide any additional details necessary to corroborate his claimed stressors, to include the specific dates and locations of the alleged incidents.  The AOJ should also request the Veteran's complete 201 File and unit records [Company A, 7th Radio Research Field Station] for the dates of the Veteran's overseas service [June 1972 to April 1973], if available, from the National Military Personnel Records Center (NPRC), and the Veteran's service organization.  The AOJ should then attempt to verify the claimed in-service stressors, as well as his claimed Vietnam service with the additional information provided.  

After such is completed, the Veteran should be afforded an updated VA mental health examination to clarify the current nature, severity, and etiology of any of his current mental disabilities.

Low back disability claim

The Veteran contends that he has a current low back disability that was caused by, or related to his active duty service.  In particular, the Veteran asserts that he has had back pain since 1973, caused by his constantly having to dive to the ground and take cover from gun fire, grenades and mortars, while serving on the Quick Reaction Force (QRF).  The Veteran also claims that he hurt his back while rappelling out of a tower, falling several feet and slamming back into the tower, also while serving with the QRF.  The Veteran however does not recall being treated for back pain in service.  See the Veteran's October 2007 Statement, pages 5 and 6.  

Recent medical evidence demonstrates that the Veteran currently has a lumbar spine disability.  A MRI taken in June 2006 showed that the Veteran has disc bulges and protrusions at L5-S1 and L4-5, with facet osteoarthropathy, causing moderate to severe central canal stenosis and severe bilateral later recess stenosis.  See the June 17, 2006 private MRI report of Dr. L.Y.

Significantly however, as discussed in detail above, there are open questions regarding the Veteran's claimed combat service [and resulting injuries claimed to have been incurred therein] that must be developed before a claim based on such combat may be adjudicated on its merits.  Further action on the Veteran's service-connection claim for a low back disability is therefore deferred until such development is accomplished.

Herbicide exposure claims

The Veteran claims entitlement to service connection for a skin disability and for a prostate condition as due to in-service exposure to herbicides.  In the alternative, the Veteran also contends that his claimed prostate condition is related to his service-connected renal calculi disability.  

The record demonstrates that the Veteran has a current diagnosis of actinic keratosis.  See the Veteran's May 9, 2003 VA Dermatology Clinic Note [indicating the presence "actinic keratosis x 10" of the arms and face].  Additionally, a December 11, 1995 Progress Note pertinently demonstrates treatment for, and a diagnosis of "prostatitis."  The RO has also identified recent treatment for benign prostatic hypertrophy in the Veteran's current treatment records.  See the June 2009 SOC, page 33. 

The Veteran's service treatment records identify no treatment for, or diagnoses of any prostate condition.  They do however note that the Veteran received treatment in August 1972 for a rash on the crotch.  He was diagnosed at the time with "tinia cruris."  See the Veteran's August 11, 1972 Chronological Record of Medical Care.  

As noted above, the Veteran contends that he was exposed to herbicides during his active duty service, and that this exposure has caused his current skin and prostate conditions.  The Veteran's service personnel records clearly show that the Veteran had service in Thailand during the Vietnam War with the 7th Radio Research Field Station from 1972 to 1973.  The Veteran also asserts that he also traveled to Da Nang, Vietnam to pick up a supply of weapons.  See the Veteran's October 2007 Statement, page 3.  He also asserts that he participated in combat, but as discussed above, it is unclear whether he claims such combat took place in Vietnam or Thailand.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era [beginning in January 1962 and ending in May 1975] shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  

As noted above in the Board's discussion of the Veteran's psychiatric disability claims, further evidentiary development is required to confirm the Veteran's claimed presence in Vietnam.  Indeed, the RO has not attempted to ascertain whether the Veteran had any period of service in Vietnam through the Joint Services Records Research Center (JSRRC). The Veteran's official unit histories could prove useful in determining whether the Veteran may have been in Vietnam, in that they may reflect crews going to Da Nang to pick up weapons supplies.

With respect to the Veteran's verified service in Thailand, the Board notes that a VBA Fast Letter 09-20 (May 6, 2009) was issued in conjunction with a Memorandum for the Record addressing herbicide use in Thailand during the Vietnam Era.  The memorandum contains information from the Department of Defense (DoD) regarding sites within the United States and abroad where tactical herbicides such as Agent Orange were used, tested, or stored.  See VBA Fast Letter 09-20.  If the alleged herbicide exposure cannot be resolved based on the memorandum, and sufficient information has been obtained, an inquiry should be sent directly to the JSRRC for any information it can provide that might corroborate the Veteran's claimed exposure.  Id.  Thus, the Agency of Original Jurisdiction (AOJ) should send an inquiry to the JSRRC for any information regarding the Veteran's alleged herbicide exposure in Thailand.

Following completion of this development, the Veteran should be scheduled for VA examinations to determine the current nature and etiology of his claimed skin and prostate conditions.

Left renal calculi claim

The Veteran was awarded service connection for left renal calculi [kidney stones] in November 2000; an initial 30 percent disability rating was assigned based on evidence demonstrating that the Veteran's kidney stones require invasive or non-invasive procedures more than two times per year, under Diagnostic Code 7805 [nephrolithiasis].  The Veteran filed a claim for the assignment of a disability rating higher than 30 percent in October 2007.  

In December 2006, the Veteran sought treatment for his kidney stone disability at the N.U.A.  A treatment report dated December 11, 2006 indicated that the Veteran had been experiencing bouts of pain due to stones for the past six days.  Pertinently, Dr. S.E.D. noted that the Veteran had been voiding with a good stream and good control, and generally does not experience significant nocturia.  See the December 11, 2006 treatment note of Dr. S.E.D. 

Subsequently, at the Veteran's May 2008 QTC examination, the Veteran reported significantly worse voiding problems, noting that that he urinates 25 times a day, every 30 minutes, and three times at night, every 3 to 4 hours.  The QTC examiner indicated that the Veteran was starting to have problems starting urination, and that the urine flow is weak, hesitant and with decreased force.  The examiner also noted that the Veteran requires surgery to remove stones, and that he passes a stone every 6 weeks.  See the Veteran's May 2008 QTC examiner's report, page 1.  

Notably, at the Veteran's most recent QTC examination in January 2010, it was noted that the Veteran urinates less frequently-12 times a day at intervals of one hour, and four times at night, at intervals of two hours.  The Veteran still had problems starting urination and had weak, hesitant flow with decreased force.  Pertinently, urinalysis at the time showed clinically significant findings requiring "follow up with Pcp or VA centers since these findings can support renal calculi formation."  Although the QTC examiner appears to suggest that more stones are forming, the examiner concluded that the Veteran's renal disability was in remission.  See the January 2010 QTC examiner's report, pages 1 and 2.

The Board believes an updated examination of the Veteran's left renal calculi disability is required before an informed decision can be made with respect to the increased rating claim currently on appeal.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Indeed, the medical evidence of record is unclear as to whether the Veteran's recent voiding problems described above are etiologically related to the Veteran's service-connected kidney disability.  If so, the Veteran may be entitled to a disability rating higher than 30 percent based on this voiding dysfunction and/or urinary frequency.  In addition, the January 2010 QTC examiner references "clinically significant" findings, and refers the Veteran to the VA medical center for a follow up regarding what may be development of another kidney stone, but simultaneously indicates that the Veteran's disability is in remission.  Clarification is therefore necessary as to the current nature and severity of the Veteran's service-connected left renal calculi.  

Gastrointestinal disability claims

The Veteran claims entitlement to service connection for GERD, hiatal hernia, IBS, and for removal of his gall bladder all on a direct basis, and as secondary to his service-connected mental condition.  See the Veteran's October 2007 Addendum, page 1.  

The Veteran's VA treatment records clearly show recurrent diagnoses of GERD, and that he had his gall bladder removed in 2001.  Additionally, the Veteran's service treatment records include treatment for diarrhea and gastroenteritis in March 1973.  See the Veteran's March 12, 1973 Chronological Record of Medical Care.  As discussed above, the Veteran was awarded service connection for depression in January 1980.  

Crucially, the Veteran has not been afforded a VA gastrointestinal examination to determine the current nature and etiology of any of his claimed disabilities.  Indeed, the key questions pertaining to the Veteran's service-connection gastrointestinal claims are medical in nature, as they pertain to the etiologies of his diagnosed gastrointestinal disability.  Such medical questions cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Accordingly, a remand is necessary to afford the Veteran a VA gastrointestinal examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006);
Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].   

Headaches and dizziness

As noted above, the Board has reopened the Veteran's service-connection claims for disabilities manifested by headaches and/or dizziness.  The record clearly demonstrates that the Veteran has experienced headaches and dizziness for a large part of his life.  See, e.g., the Veteran's November 11, 1975 Chronological Record of Medical Care [noting treatment for headaches and dizziness at that time, with a history of such problems for the past 10 years]; and subsequent treatment as recent as July 20, 2007 by Dr. J.E.L. [noting a history of intermittent dizziness and vertigo in 1991, as well as a past history of migraine headaches].

In essence, the Veteran contends that he has a disability or disabilities manifested by these dizziness and headache symptoms, that were aggravated either by noise exposure during his active duty military service, by his now service-connected hearing loss and tinnitus disabilities, or by medication he takes for service-connected erectile dysfunction (ED).  See the Veteran's June 1, 2008 Statement in Support of Claim; see also the February 2009 statement from the Veteran's wife.  

As noted above, the Board has conceded that the Veteran experienced in-service acoustic trauma both from radio static, and from weapons and mortar fire during his active duty military service in Thailand.  Additionally, the Veteran has submitted pertinent medical findings of Dr. J.E.L., who upon examination of the Veteran's brain and ear functioning, appears to suggest there may be a link, at the very least, between the Veteran's tinnitus and his dizziness symptomatology.  See Dr. J.E.L.'s July 20, 2007 private treatment report [noting that the Veteran experienced a "spell of dizziness in the cab of a tractor about March of this year lasting several hours that was recurrent for several days and associated with abrupt increase in the intensity of his . . . roaring tinnitus."  As noted above, Dr. J.E.L. noted two months prior that the Veteran's hearing loss and tinnitus had worsened and "causes some dizziness."  See Dr. J.E.L.'s May 7, 2007 treatment report.  

Crucially however, the record is unclear as to whether the Veteran has "stand alone" dizziness or headache disabilities, or whether such conditions are merely symptoms of another service-connected or nonservice-connected disability.  Further, no opinion of record exists addressing whether such conditions were aggravated beyond their normal progression by the Veteran's in-service acoustic trauma, or subsequently by the Veteran's service-connected hearing loss, tinnitus or ED disabilities.  Accordingly, the issues must be remanded so that the Veteran can be afforded a VA examination addressing these open medical questions.                   See McLendon, supra. 

Accordingly, the case is REMANDED to the Regional Office in Muskogee, Oklahoma for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for mental disability, low back disability, gastrointestinal disability, upper respiratory disability, skin disability, renal disability, prostate disability, and headaches and/or dizziness disabilities.  The Veteran should be provided multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain treatment records on his behalf.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO should also request from the Veteran a comprehensive statement containing as much detail and information as possible regarding his alleged in- service stressors.  The RO should ask that the Veteran provide the specifics of his claimed stressful events during service, such as the dates, locations, detailed descriptions of the incidents, units involved, names of casualties, and identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment, or any other identifying details.  The Veteran should be specifically asked the dates he served in Vietnam, and whether his combat experiences took place in Thailand, Vietnam, or both. 

3.  The RO should also make a request to the NPRC for any additional service personnel records that have not been included in the Veteran's claims file, if available.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

4.  VBA should then prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate any alleged in-service combat stressors as noted in the claims file, and by any additional statements received from the Veteran.  VBA should also request JSRRC to provide any available information that might corroborate the Veteran's claimed service in Vietnam, and his alleged herbicide exposure in Thailand.  If sufficient information cannot be obtained to meet JSRRC guidelines, the RO should produce a formal memorandum for the file documenting efforts to obtain this information.  If the RO is unable to obtain any further information from the JSRRC, the Veteran should be notified of this fact and a copy of this notification associated with the file.

5.  Following the completion of the foregoing, the Veteran should be scheduled for a VA mental health examination to assess the current nature and severity of his current mental disability or disabilities.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should provide opinions with supporting rationale as to the following questions: 

(a.) If the record demonstrates that the 
Veteran experienced combat while serving in Thailand or Vietnam, does the Veteran currently have an acquired psychiatric disability [other than depression], to include PTSD, that is as likely as not related to that combat experience?  

(b.) If the record does not show that the 
Veteran experienced combat during his service in Thailand or Vietnam, did the circumstances of the Veteran's service put him in fear of hostile military or terrorist activity [as defined by regulation above], to include being confronted with an event or circumstance that involved actual or threatened death or serious injury?  If so, does the Veteran currently have and acquired psychiatric disability [other than depression], to include PTSD that is as likely as not related to this fear of hostile military or terrorist activity?

Additionally, based on the examination results and a review of the record, the examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the Veteran's service-connected depression.  The examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.  If the Veteran's depression symptomatology cannot be differentiated from the symptomatology of any other diagnosed mental health disability, such should be made clear.  A report should be prepared and associated with the Veteran's VA claims folder.  

7.  If the record shows that the Veteran experienced combat in service, the RO should schedule the Veteran for a VA orthopedic examination to assess the nature and etiology of the Veteran current lumbar spine disability.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the Veteran has a current low back disability that had its onset in, or is otherwise related to the Veteran's active duty military service, to include his claimed in-service injuries in combat, and/or from rappelling.  A report should be prepared and associated with the Veteran's VA claims folder.  

8.  The Veteran should also be scheduled for a VA skin examination to determine the nature and etiology of his actinic keratosis.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the Veteran has a current skin disability that had its onset in, or is otherwise related to the Veteran's active duty military service, to include his in-service treatment for tinea cruris.  If the RO verifies that the Veteran had service in Vietnam, or that the Veteran was in fact exposed to herbicides during his service in Thailand, the examiner should also provide an opinion as to whether it is as likely as not that the Veteran has a skin disability that is related to such exposure.  A report should be prepared and associated with the Veteran's VA claims folder.  

9.  The Veteran should also be scheduled for a VA examination to determine the current nature and severity of the Veteran's left renal calculi, as well as the nature and etiology of the Veteran's claimed prostate condition.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should describe all renal, voiding, and urinary dysfunction associated with the Veteran's service-connected left renal calculi.  All indicated tests or studies, including laboratory studies, should be done.  The examiner should report the Veteran's blood pressure and current Blood Urea Nitrogen (BUN) and Creatinine levels, and indicate the following:

(a.) Whether the Veteran has albuminuria 
and if so, whether it is constant or persistent.  If the Veteran does not have albuminuria, the examiner should so state.

(b.)  Whether the Veteran has edema and, if 
so, whether it is persistent. If the Veteran does not have edema, the examiner should so state.

(c.)  Whether the Veteran has a decrease in 
kidney function and, if so, the extent of the decrease, noting the supporting findings.  If the Veteran does not have a decrease in kidney function, the examiner should so state.

(d.)  Whether the Veteran has generalized 
poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. If so, the examiner should identify the pertinent objective findings. If not, the examiner should so state.

(e.) Whether there is markedly decreased 
function of kidney or other organ systems, especially cardiovascular.  If so, the doctor should explain the objective findings of markedly decreased organ function.  If there is no markedly decreased organ function, the examiner should explain the findings that support that conclusion.

The examiner should specifically comment upon the Veteran's urinary frequency, and whether such frequency is as likely as not due to the Veteran's current service-connected renal calculi.  The examiner should also comment upon whether the disability appears to be in remission.  

With respect to the Veteran's claimed prostate condition, the examiner should also provide opinions with supporting rationale as to the following questions:

(a.) Is it as likely as not that the Veteran has 
a current prostate disability that was caused by his service-connected renal calculi?

(b.) Is it as likely as not that the Veteran has 
a current prostate disability that was aggravated beyond its normal progression by his service-connected renal calculi?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  Further, if the RO verifies that the Veteran had service in Vietnam, or that the Veteran was in fact exposed to herbicides during his service in Thailand, the examiner should also provide an opinion as to whether it is as likely as not that the Veteran has a prostate disability that is related to such exposure.  A report should be prepared and associated with the Veteran's VA claims folder.  

10.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of his gastrointestinal conditions.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should clarify the Veteran's current disabilities, if any.  The examiner should specifically indicate if the Veteran currently has IBS or a hiatal hernia.  The examiner should then provide opinions with supporting rationale as to the following questions:

(a.) Is it as likely as not that the Veteran has 
a current gastrointestinal disability that had its onset in, or is otherwise related to the Veteran's active duty military service, to include his in-service treatment for diarrhea and gastroenteritis?

(b.) Is it as likely as not that the Veteran has 
a current gastrointestinal disability that was caused by his service-connected mental disability?  In particular, was the Veteran's gall bladder removed as a result of a service-connected disability?  

(c.) Is it as likely as not that the Veteran has 
a current gastrointestinal disability that was aggravated beyond its normal progression by his service-connected mental disability, or any other service-connected disability?

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  A report should be prepared and associated with the Veteran's VA claims folder.  

11.  The Veteran should also be scheduled for a VA examination to determine the nature and etiology of his headache and dizziness conditions.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should determine, to the extent possible, whether the Veteran's claimed headache and/or dizziness conditions are symptoms of another disorder or disorders, or whether either condition is a diagnosed disease entity in and of itself.  If stand alone disability or disabilities is diagnosed, the examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that such disability or disabilities were aggravated beyond normal progression by acoustic trauma in service, by the Veteran's service-connected bilateral hearing loss and/or tinnitus, or by medication taken to treat the Veteran's service-connected erectile dysfunction.  If diagnostic testing or specialist consultation is deemed appropriate, such should be scheduled.  

As above, the examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate baseline severity of disorder before the onset of the aggravation.  A report should be prepared and associated with the Veteran's VA claims folder.  

12.  After completion of the foregoing, and after undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


